Citation Nr: 1729669	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  15-33 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for rhinitis.  

2.  Entitlement to a compensable rating for residuals of an injury to the right fourth and fifth metacarpals.  

3.  Entitlement to a disability rating in excess of 40 percent for chronic back pain with history of spondylolisthesis.  


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, and Kilpatrick


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from September 1985 to October 1992.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.  A hearing was not requested.

As an additional matter, the Veteran's claims of service connection for hypertension, service connection for bilateral knee condition, and whether new and material evidence has been received to reopen the claim for service connection of a right ankle condition have been certified to the Board for appellate disposition but have not been formally placed on the Board's docket.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  The Board declines to take any further action on these issues at this time to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103(2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)).

As a final matter, the record reflects that the Veteran is employed as a fire marshall and there is no indication that any of the conditions for which increased ratings are sought preclude gainful employment.  The Board therefore does not find that an included claim for a total disability rating based on individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  The Veteran's rhinitis is not characterized by the presence of polyps.  

2.  The Veteran's residuals of an injury to the right fourth and fifth metacarpals are not characterized by ankylosis.  

3.  The Veteran's chronic back pain with history of spondylolisthesis is not characterized by unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6522 (2016).

2.  The criteria for a disability rating in excess of 0 percent for residuals of an injury to the right fourth and fifth metacarpals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5299-5223 (2016).

3.  The criteria for a disability rating in excess of 40 percent for chronic back pain with history of spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claims arise from disagreement with disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a March 2007 rating decision, the RO increased the Veteran's rating for service-connected rhinitis to 10 percent, continued the Veteran's rating for service-connected residuals of an injury to the right fourth and fifth metacarpals at 0 percent, and continued the Veteran's rating for service-connected chronic back pain with history of spondylolisthesis at 20 percent.  That decision was not appealed and is final.  The Veteran filed the present claims on July 31, 2014.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).

A.  Rhinitis

The Veteran is service-connected for rhinitis at 10 percent under Diagnostic Code 6522.  Under that code, a 10 percent rating is appropriate for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides, or complete obstruction on one side.  38 C.F.R. § 4.97.  A 30 percent rating is appropriate for allergic or vasomotor rhinitis with polyps.  Id.  

VA examinations dated December 2014 and June 2017 both report that the Veteran does not have nasal polyps.  This weighs against a rating in excess of 10 percent.  The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

B.  Injury to the right fourth and fifth metacarpals

The Veteran is service-connected for residuals of an injury to the right fourth and fifth metacarpals under Diagnostic Code 5299-5223.  The Veteran's injury is to his dominant right hand.  For injury to a dominant hand under Diagnostic Code 5223, a 10 percent rating is appropriate for favorable ankylosis of the long finger and ring finger, the long finger and little finger, or the ring finger and little finger.  38 C.F.R. § 4.71a.  A 20 percent rating is appropriate for favorable ankylosis of the index finger and long finger, the index finger and ring finger, or the index finger and little finger.  Id.  A 30 percent rating is appropriate for the thumb and any finger.  Id.  

A December 2014 VA examination indicated that there was no ankylosis of the thumb or fingers.  This weighs against a compensable rating for the Veteran's residuals of an injury to the right fourth and fifth metacarpals.  

During the December 2014 VA examination, the Veteran also did not report that flare-ups impacted the function of the hand.  There was no limitation of motion or evidence of painful motion for any of the fingers or the thumb.  The Veteran was also able to perform repetitive-use testing with three repetitions, without any additional limitation of motion for any fingers post-test.  There was no functional loss or functional impairment of any of the fingers or thumbs, before or after repetitive-use testing.  This evidence suggests that there is little limitation of motion and little additional pain upon active motion.  Under such circumstances, an additional increase under DuLuca v. Brown, 8 Vet. App. 202 (1995) is not warranted.  As the minimum rating under the applicable Code is a noncompensable rating, there is also no basis to assign a 10 percent rating for the Veteran's pain under Burton v. Shinseki, 25 Vet. App. 1 (2011).  A minimum compensable rating was also considered for arthritis; however, the December 2014 examiner attributed the arthritis that was present in the both the right and left hand as age related.

In summary, the evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette, 28 Vet. App. 371.

C.  Chronic back pain with history of spondylolisthesis

Under the current rating criteria, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The Veteran is service-connected from chronic back pain with history of spondylolisthesis under Diagnostic Code 5237 at 40 percent.  The General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent disability rating for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

VA examinations dated August 2006 and November 2014 both indicate that the Veteran's back disability is not characterized by ankylosis of the spine.  This weighs against a rating in excess of 40 percent.  The November 2014 VA examination also reported that the Veteran does not have intervertebral disc syndrome, so the Veteran would not be entitled to a higher rating under Diagnostic Code 5243.  

Since the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette, 28 Vet. App. 371.


ORDER

Entitlement to a disability rating in excess of 10 percent for rhinitis is denied.  

Entitlement to a compensable rating for residuals of an injury to the right fourth and fifth metacarpals is denied.  

Entitlement to a disability rating in excess of 40 percent for chronic back pain with history of spondylolisthesis is denied.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


